Title: To Benjamin Franklin from Yale College: Degree of Master of Arts, 12 September 1753?
From: Yale College
To: Franklin, Benjamin


Six weeks after receiving a master’s degree from Harvard (see above, p. 16), Franklin was similarly honored by Yale. The resolution of the Corporation, September 12, 1753, read: “by his ingenious Experiments and Theory of Electrical Fire [he] has greatly merited of the Learned World.”
 
[September 12? 1753]
Praeses et Socii
Academiae Yalensis in novo portu Connecticutensium in Nov-Anglia Omnibus has Literas perlecturis Salutem in Domino sempiternam.
Cum Caius Benjamin Franklin Philadelphiensis, Armiger, Literaturae Politioris ac Philosophiae naturalis Cultor devotissimus, Marte suo, Ingenioque praecellenti Experimentorum Cursu peraccurato, mirandas Ignis Electricae Vires investagavit, et inde Aurorae Borealis, Tonitru et Fulguris Phaenomena clarissime explicuit; quo toto Orbe Literato Fama inclaruit, et de Republica Literaria Laude et Honore summo dignari meritus est.
Sciatis quod nobis placuit praedictum Benjaminem Franklin Gradu in Artibus Liberalibus Majistrali ornare et condecorate; Dantes et concedentes omnia Insignia, Jura Privilegia, Dignitates et Honores ad eundem Gradum Spectantia.
In cujus Rei Testimonium, Literis hisce Commune Academiae Sigillum cum Nominibus nostris affiximus: Pridie Iduum Septembris anno Salutis humanae Millessimo Septigentessimo quinquagessimo tertio.
 Endorsed: Mr Franklin Diploma New Haven
